     Case
      Case20-41592
            20-41592 Doc
                      Doc242
                           251 Filed 03/26/21
                                 Filed 04/09/21 Entered 03/26/21
                                                  Entered  04/09/2107:53:16
                                                                     14:49:16 Desc
                                                                               DescOrder
                                                                                    Mainfor
                             reportDocument
                                    of payments Page
                                                 m Page
                                                      1 of 11 of 1

                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

In re:
                                                                                               Case No: 20- 41592 - WJF
The Comet Clothing Company, LLC

Debtor(s)                                                                                                  Chapter 11 Case

                 ORDER FOR REPORT OF PAYMENTS MADE UNDER CHAPTER 11 PLAN

A plan was confirmed on March 25, 2021. Paul Ratelle, the attorney for the proponent of the plan, and the proponent,
are hereby ordered to complete, date and sign the report below following the instructions therein, and file same with
the clerk within 14 days after the date of this order.
Dated: 3/26/21                                              William J Fisher
                                                            United States Bankruptcy Judge

                                                           NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                           Filed and docket entry made on March 26, 2021
                                                            Lori Vosejpka Clerk, United States Bankruptcy Court
                                                           By: Kristin Deputy Clerk
Report Instructions: The proponent is required to report to the court, and the clerk is required to report to the
Administrative Office of the United States Courts, regarding money paid postpetition but preconfirmation and paid
or to be paid under a confirmed chapter 11 plan. Payments to be made in the future must necessarily be estimated
based upon the exact future payments provided for by the plan. The attorney for the proponent, and the proponent,
are accordingly required to complete and file this report. Each item should be answered: if None, so state. Please
remember that all payments made postpetition to date, and all payments to be made hereafter, for all preconfirmation
debts and certain administrative expenses, including all attorney fees in the case, are to be included and combined if
necessary to answer each item listed below.

Certain Administrative Expense                              Payments to All Creditors
Payments
                                                           6. All payments made or to be made
1. Fees paid or to be paid to Attorney
                                       $270,000            to secured creditors including tax          $2,930,497
for Debtor(s)
                                                           lien claims
2. Compensation paid or to be paid to                      7. All payments made or to be made
                                      $25,872              to unsecured priority creditors             $7,161,308
Trustee if any
                                                           including taxes
3. Fees paid or to be paid to Attorney $ None              8. Grand total all claims allowed or        $3,398,281
for Trustee                                                allowable at unsecured nonpriority
                                                           9. Percent divided paid or to be paid
4. Total all fees paid or to be paid to
                                        $168,773           on the general unsecured                    $ 16%
other professional persons if any
                                                           non- priority claims
5. Total all items paid or to be paid to
all of above for reimbursement of        $18,000
expenses.

The above information and report is provided to the best of my knowledge, information and belief under Fed. R.
Bankr. P. 9011(a).
                                                                 Signed:_________________________________
Paul L. Ratelle (#127632)                                               Proponent
333 South Seventh Street, Suite 2600                             Dated: April 9, 2021
Minneapolis, Minnesota 55402
Telephone: (612)359-7600                                         Signed: /s/ Paul L. Ratelle
                                                                        Attorney for Proponent
Attorney's Name, Address, Telephone and Attorney License
                                                                 Dated: April 9, 2021
Number

mnbopy11 12/13
